

SECURED PROMISSORY NOTE


$ 750,000
March 12, 2006



FOR VALUE RECEIVED, the undersigned, StarInvest Group, Inc., a Delaware
corporationa Nevada corporation (the “Company”), hereby promises to pay to the
order of Strasbourg Pension Tulchin & Wolff (hereinafter, with any subsequent
holder, the “Holder”), at its principal office located at 33 Whitehall Street,
New York, New York 10004, or at such other place or to such other party as the
Holder of this Note may from time to time designate in writing, the principal
sum of Seven Hundred Fifty Thousand dollars ($ 750,000) together with interest
on the principal balance outstanding from time to time at the fixed rate of
eight percent (8%) per annum, computed daily (the “Loan”). All payments of the
Loan shall be made in lawful currency of the United States and in immediately
available funds. Interest shall be calculated on the basis of the actual number
of days elapsed over a 360-day year. Except as otherwise defined herein, all
capitalized terms shall have the meanings ascribed to them in the Loan Agreement
(as herein defined).
1. Loan Agreement. This Secured Promissory Note (the “Note”) is being issued
under and is entitled to the benefits of the Loan and Security Agreement dated
as of March 12, 2006 (the “Loan Agreement”), to which Loan Agreement reference
is hereby made for a statement of the rights in respect thereto of the Holder of
this Note. The Note is one of a series of Notes for an aggregate principal
amount of up to $ 750,000 offered by the Company (the “Loans”).
 
This Note will be secured by the collateral identified and described in Section
2 of the Loan Agreement (the “Collateral”), to which Loan Agreement reference is
hereby made for a statement of the rights in respect thereto of the Holder of
this Note.
 
2. Payments/Maturity Date. Unless sooner paid in full, the entire unpaid
principal of this Note, together with all accrued, but unpaid, interest and all
other fees, costs, and charges, if any, shall be due and payable in full on
March 12, 2007 (the “Maturity Date”). No payments of principal or interest are
required hereunder until the Maturity Date except as otherwise provided herein
or in the Loan Agreement. If any amounts due under this Note are due on a day
which is not a business day, then such amounts shall be due on the next
following day which is a regular business day.
 
3. Purpose. The Company shall use the principal of the Loans solely for the
purpose of paying off outstanding loans and claims against the Company as stated
on Schedule A attached to this Note and up to $300,000 for working capital, for
no other purpose except upon prior written approval of the Holders of at least
75% of the principal amount of the Loans.
 
4. Application of Payments. All payments on account of the Loan prior to demand
or acceleration shall be applied first, to any and all costs, expenses, or
charges then owed the Holder by the Company, including but not limited to any
costs incurred by the Holder under any other document executed as Collateral
security for this Note; second, to accrued and unpaid interest; third, to the
payment of late charges provided herein; and the balance to the unpaid principal
until the full amount of principal and interest has been paid in full. All
payments so received after demand or acceleration shall be applied in such
manner as the Holder may determine in its sole and absolute discretion.
 

--------------------------------------------------------------------------------


5. Costs of Collections. If all sums due under this Note are not paid in full
when due, the Company agrees to pay, in addition to the sums due hereunder, all
costs of collection (including reasonable attorneys’ fees and expenses), whether
suit be brought or not.
 
6. Prepayment/Acceleration. The Loan may be prepaid at any time prior to the
Maturity Date without premium or penalty. Any prepayments will be applied as
provided in Section 4 of this Note.
 
7. Certain Default Remedies. Upon the occurrence of any event constituting an
Event of Default under the terms of the Loan Agreement, the entire balance of
the principal and interest upon this Note then owing and unpaid, at the option
of the Holder, shall immediately become due and payable. Delay on the part of
the Holder of this Note in execution of the right to declare this obligation due
shall not be a waiver thereof. In addition, the Holder shall have all other
rights and remedies available under law and within the terms and provisions of
the Loan Agreement.
 
8. Default Interest Rate. Upon the occurrence, and during the continuance of, an
Event of Default, the rate of interest accruing on the unpaid principal balance
hereof and accrued interest thereon shall be increased to a fixed rate of
fifteen percent (15%) per annum.
 
9. Maximum Rate of Interest. This Note is subject to the express condition that
at no time shall the Company be obligated or required to pay interest hereunder
at a rate that could subject the Company to either civil or criminal liability
as a result of being in excess of the maximum rate which the Company is
permitted by law to contract or agree to pay. If, by the terms of this Note, the
Company is at any time required or obligated to pay interest at a rate in excess
of such maximum rate, the rate of interest under this Note shall be deemed to be
immediately reduced to such maximum rate and interest payable hereunder shall be
computed at such maximum rate and the portion of all prior interest payments in
excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note.
 
10. Preferred Stock. As an incentive for the Holder to make the Loan to the
Company, the Holder is entitled to receive from Isaac H Sutton, the President
and CEO of the Company (“Sutton”) and Mr. Sutton shall issue to the Holder on
the date hereof, 200,000 shares of preferred stock, $.001 par value per share
(the “Preferred Stock”) for each $100,000 of the principal amount of the
Holder’s Loan to the Company (prorated for amounts not in $100,000 units) solely
from Mr. Sutton’s Preferred Stock ownership of the Company. The Preferred Stock
shall be restricted stock as that term is defined in Rule 144(a) (3) of the
Securities Act of 1933, as amended (the “Act”), and cannot be sold, pledged,
hypothecated, assigned or otherwise disposed of (collectively “Transfer”)
without compliance with the registration requirements of the Act, and those
securities laws of the states of the United States which might then be
applicable unless an exemption from such registration is available and is
satisfactory to the Company. Restrictive legends will be placed on the
certificates representing such Preferred Stock indicating the aforementioned
Transfer restrictions, and stop transfer instructions will be placed against
such certificates on the books and transfer records of the Company precluding
any Transfer of such Preferred Stock. The Holder will provide the Company with
an Investment Letter in form attached to the Note as Schedule B referencing the
Transfer restrictions as provided in this Section 10. No registration rights are
applicable or have been provided to the Holder with respect to the Preferred
Stock which the Holder is obtaining from Mr. Sutton as provided herein.
 
 
2

--------------------------------------------------------------------------------


11. Waivers. All parties to the Loan evidenced by this Note hereby jointly and
severally waive all exemption rights, whether under any state constitution,
homestead exemption or otherwise, and also jointly and severally waive demand,
presentment for payment, notice of dishonor, protest valuation and appraisal,
notice of protest, notice of dishonor, and any other notice required to be given
by law in connection with the delivery, acceptance, performance, default or
enforcement of this Note, and consent to all forbearance or waiver of any term
hereof or release or discharge by the Holder hereof of the Company, substitution
or exchange of any security for the payment hereof or the failure to act on the
part of the Holder or any other indulgence shown by the Holder from time to
time, in one or more instances (without notice to or further assent from the
Company) and the Company agrees that no such action, failure to act or failure
to exercise any right or remedy on the part of the Holder shall in any way
affect or impair the obligations of the Company hereunder or be construed as a
waiver by the Holder of or otherwise affect any of the Holder’s rights under
this Note, or under any document or instrument evidencing any security for
payment of this Note. The Company expressly agrees that the Maturity Date hereof
may be extended from time to time by the written consent of the Holder without
in any way affecting the liability of the Company.
 
12. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
13. Severability. In the event any one or more of the provisions contained in
this Note shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Note and this Note shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
14. No Oral Modifications or Waivers. This Note may not be changed orally, but
only by an agreement in writing signed by the parties against whom enforcement
of any waiver, change, modification or discharge is sought.
 
15. Due Authority and Enforceability. The representative of the Company
subscribing below represents that he has full power, authority and legal right
to execute and deliver this Note and that the Loan constitutes a valid and
binding obligation of Company.
 
 
3

--------------------------------------------------------------------------------


16. CONFESSION OF JUDGMENT. IF THIS NOTE IS NOT PAID WHEN DUE AND AFTER THE
EXPIRATION WITHOUT CURE OF ANY GRACE PERIODS, THE COMPANY HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS ANY CLERK OF ANY COURT OF RECORD OR ANY ATTORNEY TO
ENTER IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, OR ANY
OTHER STATE OR TERRITORY OF THE UNITED STATES, WITHOUT COMPLAINT FILED, JUDGMENT
BY CONFESSION AGAINST THE COMPANY AND IN FAVOR OF THE HOLDER OF THIS NOTE FOR
THE ENTIRE AMOUNT OF THIS NOTE THEN REMAINING UNPAID (INCLUDING PRINCIPAL,
ACCRUED INTEREST AND LATE CHARGES), TOGETHER WITH REASONABLE ATTORNEY’S FEES AND
COURT COSTS, WITHOUT ISSUANCE OR SERVICE OF PROCESS, STAY OF EXECUTION OR RIGHT
OF APPEAL, AND EXPRESSLY WAIVING THE BENEFIT OF ALL EXEMPTION LAWS (WHETHER BY
STATE CONSTITUTION, HOMESTEAD EXEMPTION OR OTHERWISE) AND ALL IRREGULARITY OR
ERROR IN ENTERING SAID JUDGMENT OR THE EXECUTION THEREON AND ALL RIGHTS OF
APPEAL AND STAYS OF EXECUTION, AND WILL REPRESENT A DEBT JUSTLY DUE THE HOLDER.
NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT SHALL BE DEEMED TO
EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT
TO BE INVALID, VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED, AND
IT MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE HOLDER OF THIS NOTE SHALL
ELECT, UNTIL SUCH TIME AS THE HOLDER OF THIS NOTE SHALL HAVE RECEIVED PAYMENT IN
FULL OF ALL INDEBTEDNESS OF THE COMPANY TO THE HOLDER OF THIS NOTE UNDER THE
TERMS HEREOF. THE EXECUTION OF THIS NOTE WILL BE DEEMED THE EXECUTION OF THE
AFFIDAVIT OF CONFESSION OF JUDGMENT FOR ENTRY OF THE JUDGMENT WHICH HOLDER MAY
ENFORCE IN ANY COURT OF COMPETENT JURISDICTION.
 
17. WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR IN CONNECTION WITH THIS NOTE, THE LOAN, THE
LOAN AGREEMENT AND RELATED DOCUMENTS. THIS PROVISION WAS SPECIFICALLY BARGAINED
FOR AND IS A MATERIAL INDUCEMENT FOR THE HOLDER TO EXTEND CREDIT AND MAKE THE
LOAN TO THE COMPANY.
 
18. Assignment. This Note and the Loan may not be assigned by the Company
without the prior written consent of the Holder.
 
19. Binding Effect. This Note shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Holder and its
successors and assigns.
 
20. Headings. The headings in this Note are for convenience of reference only
and shall not define or limit any terms or provisions hereof.
 
21. Company’s Acknowledgement. The Company acknowledges that it has read and
understood all the provisions of this Note, including the Confession of Judgment
and Waiver of Jury Trial, and has been advised by counsel as necessary and
appropriate.


4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has duly executed this Note as of the day and
year first above written.
 
 

      ATTEST: COMPANY:       STARINVEST GROUP, INC., a Nevada corporation  
   
   
  Date:  By:   Isaac H Sutton (SEAL)  

--------------------------------------------------------------------------------

Name: Isaac H Sutton
Title: President and CEO
   

STATE OF NEW YORK  )       )     SS:     COUNTY OF NEW YORK  )    

 
The foregoing instrument was acknowledged before me this ____ day of March, 2006
by Isaac H Sutton, the President and CEO of StarInvest Group, Inc., a Nevada
corporation, on behalf of the corporation.



             

--------------------------------------------------------------------------------

Notary Public    




5

--------------------------------------------------------------------------------



Schedule A




Outstanding Indebtedness with Loans/Claims to be Paid


 
Holders





     
Name & Address
Loan
Preferred Stock
     
Aqua Alta Ltd.
c/o Casa Aqua Alta Costa Careyes
Jalisco, Mexico
$200,000
400,000 shs.
     
David L. Cohen
1800 Rockaway Avenue
Hewlett, New York 11557-1645
$150,000
300,000 shs.
     
Marc Finkelstein
26 Allevard Street
Lido Beach, New York 11561
$100,000
200,000 shs.
     
Scaroborough Ltd.
c/o Euroba Management Ltd.
73 Front Street, 4th Floor
Hamilton, HM12
Bermuda
$ 50,000
100,000 shs.
     



 

--------------------------------------------------------------------------------


Schedule B (To Promissory Note)




INVESTMENT LETTER




STARINVEST GROUP, INC.


March __, 2006




StarInvest Group, Inc.
122 East 42nd Street
Suite2715
New York, NY 10168


Gentlemen:


In connection with the acquisition by the undersigned of _______ shares of
preferred stock, $.001 par value (the “Preferred Stock”) of StarInvest Group,
Inc. (the “Company”), the undersigned, for himself and his successors and
assigns, represents and agrees as to the following:


The undersigned is acquiring the Preferred Stock from Isaac H. Sutton, President
and CEO of the Company, with a view toward investment and not with a view toward
the distribution thereof. The undersigned has acquired the Preferred Stock for
his account and not for the account of any other person or entity.


The undersigned understands that he is acquiring and will be owning and holding
“restricted” shares of Preferred Stock as that term is defined under the federal
securities laws of the United States and more particularly under Rule 144(a)(3)
promulgated by the Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended (the “Act”). Therefore, the undersigned
understands and agrees that he will not be able to sell, pledge, hypothecate,
assign or otherwise dispose of (collectively referred to as “transfer”) the
Preferred Stock without compliance with the registration requirements of the
Act, and those securities laws of the states of the United States which might
then be applicable, unless an exemption therefrom is available and is
satisfactory to you and your counsel.


The undersigned is aware of the fact that restrictive legends shall be placed on
the face of the certificate for the Preferred Stock indicating that the
Preferred Stock cannot be transferred without such registration or an available
exemption; and the undersigned is further aware of the fact that stop transfer
instructions shall be placed against the certificates representing the Preferred
Stock on the books and transfer records of the Company precluding any transfer
of the Preferred Stock.



--------------------------------------------------------------------------------


The undersigned has been advised and understands that the Preferred Stock has
not been registered under the Act, nor pursuant to the provisions of the
securities or other laws of any applicable jurisdiction, and that the Preferred
Stock has been issued to the undersigned in reliance on exemptions for
non-public offerings as contained in Sections 4(2) or 4(6) of the Act (“private
placement”) and/or Regulation D thereunder and of the laws of such other
jurisdiction as may be applicable. The undersigned is fully aware that the
Preferred Stock is issued to the undersigned in reliance upon such exemptions
based upon the undersigned’s representations set forth herein. The undersigned
is fully aware of the restrictions on the transferability of the Preferred stock
based on the Act and the state securities laws, and that the undersigned must
bear the economic risk of his investment in the Preferred Stock for an
indefinite period of time.


The undersigned hereby agrees not to make any transfer of the Preferred Stock in
violation of the Act or the rules promulgated thereunder or under state
securities laws.


The undersigned understands and acknowledges that the Company has not granted
him the right to include his Preferred Stock in any registration statement or
qualification (collectively “registration”) with respect to any of his
securities under federal or state securities laws and the undersigned further
understands that he has no independent right to request or demand registration
of the Preferred Stock.


The undersigned agrees that the Company may refuse to permit the undersigned to
transfer any of the Preferred Stock unless (i) there is an effective
registration statement under the Act covering such transfer; or (ii) the
undersigned furnishes the Company with an opinion of counsel satisfactory to you
to the effect that registration under the Act or under the law of any applicable
jurisdiction is not required for such transfer; or (iii) the undersigned
furnishes proof satisfactory to you that he will make such transfer only in
compliance with Rule 144 under the Act, and the rules of any other applicable
jurisdiction if and as then applicable to the Preferred Stock.


The undersigned further represents and warrants that he has carefully read this
investment letter and understands its requirements and other applicable
limitations upon the transfer of the Preferred Stock.


The undersigned is familiar with the Company’s operations and affairs and, in
particular, its present financial condition. The undersigned further represents
to you that he has knowledge and experience in financial and business matters
and is capable of evaluating the risks in participating with and making the
investment in the Company and acquiring the Preferred Stock. The undersigned is
familiar with the material facts and financial information necessary to make an
informed judgment as to the merits of making this investment in the Company.


The foregoing representations and warranties are true and accurate as of this
date and each such representation and warranty shall survive the acquisition of
the Preferred Stock. The undersigned recognizes that if any of the above
representations or statements are untrue or misleading or if he violates any of
the terms of this investment letter or the federal securities laws and the
regulations of the SEC, he may bring about a violation of the federal and state
securities laws, both on the undersigned’s part and that of the Company.



--------------------------------------------------------------------------------


The undersigned agrees to indemnify and hold the Company harmless and your
respective officers, directors and affiliated persons from any and all damages,
losses, costs and expenses (including reasonable attorney’s fees) which it, or
any of them, may incur by reason of a breach of any of the undersigned’s
representations and warranties contained herein.


All references in this Investment Letter to the single number and neuter gender
shall be deemed to mean and include the plural number and all genders, and vice
versa, unless the context shall otherwise require.


Very truly yours,




By: __________________________________
 



--------------------------------------------------------------------------------

